Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-16 are pending. Claims 1-14 are previously presented and not amended, claims 15 and 16 are new. 
Applicant's arguments filed have been fully considered but they are not persuasive.
Regarding claim 1, applicant’s first argument is that prior art Lee fails to disclose the claimed “plurality of light-emitting components” (applicant arguments/remarks, 7/11/22, page 6). Applicant propose the display layer comprising liquid crystal layer or an organic light emitting layer of Lee is different from the example light emitting diodes disclosed in pending specification as the LED of pending specification is a “separate functional unit”, and Lee does not disclose such separate functional unit. 	Examiner respectfully submit that examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner submit the plain meaning of “plurality of light-emitting components” of a display device, under plain meaning, is any part or element of a display that is performing the function of emitting light, in Lee, the plurality of pixels formed by either liquid crystal layer or organic light emitting layer along with thin film transistor and pixel electrodes at intersections of data lines and gate lines (paragraph 70, 165, 168) constitute the claimed “plurality of light emitting components” as such components performing the function of emitting light for display device. 
Regarding claim 1, applicant’s second argument is that one of ordinary skill in the art would not have predictably modified Lee in view of Benkley to have a round corner. Applicant alleges that since the connection wire 500 of Lee are directly applied to the first side surface 116 (and therefore making electrical contact with side conductive region), there is “no problem of cutting or tearing the connection wire” as there is no “excessive strain on the connection wires 500”. 
Applicant’s argument is no persuasive, examiner respectfully submit that even if connection wire of Lee is not easily teared, cut, or subject to excessive strain, a rounded corner as taught in Benkley versus a right angled corner as in Lee would still provide benefit of somewhat reduced strain and reduce excessive contact or rubbing of electrical connection made at the tip of corner between connection wire and side contact region. Hence, one or ordinary skill in the art, in light of the disclosure of Benkley of configuring edge corner of substrate to be a rounded edge to reduce strain, would have been motivated to incorporate the improvement of Benkley into similar substrate of Lee having electrical contact between connection wire and contact region at edge corner of substrate to achieve the predictable result of an rounded edge and obtain the benefit of reduced strain at edge corner.
Regarding claim 10, applicant submitted argument that secondary art Walther which is related to vacuum coating system shall not be combined with primary art Lee Walther is related to a method “which differs strongly from the method of Lee”, as the metal powder layer of Lee is formed using an inkjet printing process. 
Applicant’s argument is not persuasive, examiner submit that method of Lee and method of Walther are related in that both discloses manufacturing process of disposing component layer on substrates, and replacement of inkjet method of Lee with vapor disposition method of Walther would be a substitution of a known technique with another known technique to yield predictable result, the result would have been predictable and result in forming conductive layer on side of substrate with same intended function of providing electrical contact on side of electronic component, in addition of providing the benefit of increased manufacturing efficiency. Corresponding claim rejections are respectfully maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “connection means” in claims 10 and 11. 
Claim 10 recites sufficient structure by requiring plurality of display elements according to claim 1 to be arranged in such a way that at least one contact region is adjacent to another contact region to be electrically coupled to each other, herein the connection means is interpreted as any electrically conductive method such as direct contact of connectors or traces or any other method to establish connection, which would provide conductivity between already adjacent contact regions). Claim 11 further limit connection means to be embodied as solder, adhesive, or conductive paste. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 20170148374 (hereinafter “Lee”), in view of Benkley, III et al., US 20170147852 (hereinafter “Benkley”).
Regarding claim 1, Lee discloses a display element (fig. 7, paragraph 122, display panel 1002, 1004, 1006, 1008) for a video wall (paragraph 122, tiled display apparatus including a plurality of display panels) having a plurality of light-emitting components (paragraph 76, LEDs comprising pixel electrodes PE and OLED layer 170) on a carrier (fig. 2, 3, 5, 6, 9-11, paragraph 78, substrate 110) which has a front side, a rear side and an edge side running between the front and rear sides (fig. 2, 3, 5, 6, 9-12, paragraph 78, front surface 112 and rear surface 114, paragraph 91, edge surface 116), wherein circuit structures are arranged on the front side (fig. 2, 5, 9-11, paragraphs 110, 141, 167-169, circuit structure including at least switching element TR, gate line GL, data line DL) and the rear side (fig. 3, 6, 8, paragraphs 78, 79, 87, 107, controller, gate driver 300 and data driver 400) and are electrically conductively connected to one another via a contact structure arranged on the edge side (fig. 1-7, 9-15, paragraphs 91-97, connection wires 500, 600, 700, 800, 5002-5008 connecting circuit on front and rear side). 

    PNG
    media_image1.png
    1109
    671
    media_image1.png
    Greyscale

Lee does not disclose in particular wherein the edge side is embodied in a scored, broken, ground, polished, melted, sawn, chamfered, rounded or notched way, that is, while disclosing an edge, Lee does not disclose in particular the edge is in a scored, broken, ground, polished, melted, sawn, chamfered, rounded, or notched form or structure.
In similar field of endeavor of circuit or electrical connection wrapped around edge of a substrate (fig. 1-3, paragraphs 165, 172, circuit 46 on edge of substrate), Benkley discloses substrate edge wherein edge side is embodied in a rounded way (paragraph 225, “Rigid substrate 152 may comprise a rectangular, square, or cubic block made of glass or ceramic, or it may comprise a block with opposed first and second surfaces with rounded edges, as shown in FIG. 22 and described above.”)

    PNG
    media_image2.png
    1380
    1025
    media_image2.png
    Greyscale

Lee discloses substrate with circuit running between front and rear side via substrate edge. Benkley discloses edge embodied in a rounded form. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of embody the substrate with a rounded edge, such as disclosed by Benkley, into the display element of Lee, to constitute wherein the edge side is embodied in a scored, broken, ground, polished, melted, sawn, chamfered, rounded or notched way, such is incorporation of a known technique into another device to yield predictable result, the result would haven been predictable and would result in a substrate edge having rounded corner while achieving the intended function of allowing circuit to connect front and rear side of substrate via edge. 

Regarding claim 2, Lee in view of Benkley discloses the display element according to claim 1, wherein the contact structure comprises a plurality of electrically conductive contact regions, which each connect a region of the circuit structure on the front side extending to the edge side with a region of the circuit structure on the rear side extending to the edge side (see for example fig. 5, 6, 8, 11, paragraphs 87-96, 113-118, 122, 136, the contact structure comprises plurality of regions with contact traces connecting fanout region on front surface to driver circuit on rear surface, “Referring to FIGS. 7 and 8, a tiled display apparatus includes a plurality of display panels 1002, 1004, 1006 and 1008, a plurality of display panel drivers, a plurality of first connection wires 5002, 5004, 5006 and 5008 and a plurality of second connection wires 6002, 6004, 6006 and 6006.”, “Each of the first connection wires 5002, 5004, 5006 and 5008 may be disposed at a respective one of first side surfaces 1062, 1064, 1066 and 1068 connecting the first surfaces 1022, 1024, 1026 and 1028 with the second surfaces 1042, 1044, 1046 and 1048 of the display panels 1002, 1004, 1006 and 1008. Each of the first connection wires 5002, 5004, 5006 and 5008 may connect electrically a respective one of the display panels 1002, 1004, 1006 and 1008 with a respective one of the data drivers 4002, 4004, 4006 and 4008 through a respective one of fanout wires FO.”).

Regarding claim 3, Lee in view of Benkley discloses the display element according to claim 1, wherein the contact region comprises edges running from the front to the rear side, which edges are parallel, concave or convex to one another (see for example fig. 5, 6, 8, 11, it is required edges of plurality of contact regions are either one of parallel, concave or convex with respect to one another since one of these mutually exclusive features per definition must be satisfied in any case).

Regarding claim 4, Lee in view of Benkley discloses the display element according to claim 2, wherein a region of electrically insulating material is arranged on the edge side between two adjacent contact regions (see for example fig. 5, 6, 8, 11, the substrate or air is located between separate contact regions, either substrate or air is required to be insulating, as it is required that individual contact traces connected to individual pixel to be insulated from each other for the display device to work as intended).

Regarding claim 5, Lee in view of Benkley discloses the display element according to claim 1,
wherein the carrier has a rectangular basic shape with opposite first edge side regions and opposite second edge side regions running perpendicularly to the first edge side regions (see fig. 3-6, carrier substrate being rectangular basic shape with first edge side and second edge side running perpendicularly to each other), and the contact structure
is arranged on only one of the first and second edge side regions,
or is arranged on only one of the first edge side regions and on only one of the second edge side regions,
or is arranged only on either the first edge side regions or only on the second edge side regions,
or is arranged on three of the first and second edge side regions,
or is arranged on both the first and second edge side regions
(see for example fig. 3, contact structure on only one edge side, fig. 4-6, contact structure arrange on one of first edge side and one of second edge side)

Regarding claim 6, Lee in view of Benkley discloses the display element according to claim 1, comprising a plurality of pixels arranged in rows and columns (fig. 15, 16, paragraphs 162-165, pixel area with pixels arranged in row and columns), wherein one or more chips emitting red, green and blue light are arranged in each pixel (paragraphs 162-165, “each pixel area PA may include a red pixel Pr, a green pixel Pg and a blue pixel Pb”).
Regarding claim 7, Lee in view of Benkley discloses the display element according to claim 1, wherein the circuit structures comprise row and column conductor tracks and a drive circuit or parts of a drive circuit for selectively driving the components (see for example fig 1-11, 18, paragraphs 78, 87, 97, 111-113, gate and data electrodes are located on one substrate side and gate and/or data drivers are located on the other side of substrate and connected to one another at the substrate edge via conductor tracks).

Regarding claim 8, Lee in view of Benkley discloses the display element according to claim 1, wherein the circuit structure comprises on the front side and/or on the rear side a plurality of conductive structure layers arranged one above the other, at least one of which is connected to the contact structure (see for example fig. 17, paragraphs 180-187, gate electrode 1350 and source electrode 1500 located in different conductive structure layers and are connected to the gate line or data lines respectively driven by gate or data driver on the rear side, see also fig. 15, 159, 160).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Benkley, as applied in rejection of claim 1 above, and in further view of Schubert et al., US 7355562 (hereinafter “Schubert”).
Regarding claim 10, Lee in view of Benkley discloses a display device with a plurality of display elements according to claim 1 (paragraph 122, tiled display apparatus including a plurality of display panels)
Lee in view of Benkley does not disclose in particular the display element are arranged in such a way that at least one contact region of the contact structure of a display element is adjacent to at least one contact region of the contact structure of a further display element and is electrically conductively connected thereto by a connecting means.
In other words, Lee in view of Benkley discloses plurality of modular display devices, but Lee in view of Benkley does not disclose in particular the plurality modular display may have contact regions on adjacent edges from different display elements such that display element may share signals with each other by having at least one contact region conductively connected contact regions. 
In similar endeavor of modular display device which may be arranged together Schubert discloses the concept of modular display devices having contact regions disposed on edge of display device, wherein electric signals may be shared by connecting one contact region on an edge of display device with another contact region on an edge of another display device: fig. 1, col. 3, ln. 1-5, edge 108 with contact 112, fig. 7, display module with various route for share signals, fig. 11, display modules arranged together with shared data in and out route, wherein signals may be shared between one module with another via edge contact, claim 1, “a modular graphics paneled assembly comprising: a first modular block, including a display surface, an edge portion defining at least plural flat surfaces, first contacts for power distribution and second contacts for signal distribution, located with electrical contacts exposed on at least first and second of said plural flat surfaces”.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of sharing common signals between modular display devices arranged together via edge contact connected with one another on display devices, such as disclosed by Schubert, into display device of Lee in view of Benkley, such that contact regions of Lee in view of Benkley further includes contact structure comprising connections to adjacent contact structure on neighboring display to share some common signals such as power and ground signal, to constitute the display element are arranged in such a way that at least one contact region of the contact structure of a display element is adjacent to at least one contact region of the contact structure of a further display element and is electrically conductively connected thereto by a connecting means, such is incorporation of a known concept into a known device to yield predictable result, the result would have been predictable and would provide uniform power and ground signal to display devices while achieving the intended function of allowing circuit to connect front and rear side of substrate via edge.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Benkley and Schubert, as applied in rejection of claim 10 above, and in further view of Jeong et al., US 20180188579 (hereinafter “Jeong”).
	Regarding claim 11, Lee in view of Benkley and Schubert discloses the display device according to claim 10, wherein the connecting means is arranged in a gap between the display elements (see Schubert, fig. 1, fig. 13, display module with connector portion 112 arranged in spaces between display elements).
Lee in view of Benkley and Schubert only does not specifically state the connecting means may be embodied as solder, adhesive or conductive paste.
The concept of establishing electrical connection via solder, adhesive, or conductive paste, however, is well known in the art, such as disclosed by Jeong, which discloses contacts between front and back circuit on display panel disposed on edge of display panel may be embodied via conductive paste (fig. 1-3, paragraph 82, “one side of each of the plurality of first side routing patterns 31 may be electrically connected to an end of a corresponding data line DL, and the other side may be electrically connected to an end of a corresponding data routing line 201. Each of the plurality of first side routing patterns 31 may be provided by a printing process using a conductive paste”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of establishing electrical connection via solder, adhesive, or conductive paste, such as disclosed by Jeong, into display device of Lee in view of Benkley and Schubert, to constitute the connecting contact on edge to be embodied as solder, adhesive or conductive paste, such is incorporation of a known concept into a known device to yield predictable result, the result would have been predictable and would provide electrical connection between contact region wherein conductivity is required. 

Claims 12 and 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Walther et al., US 20080210550 (hereinafter “Walther”). 
Regarding claims 12 and 14, Lee discloses display panels (fig. 7, paragraph 122, display panel 1002, 1004, 1006, 1008) for a video wall (paragraph 122, tiled display apparatus including a plurality of display panels) having a plurality of light-emitting components (paragraph 76, LEDs comprising pixel electrodes PE and OLED layer 170), wherein the display panels comprises carriers (fig. 2, 3, 5, 6, 9-11, paragraph 78, substrate 110) with circuit structures (fig. 2, 5, 9-11, paragraphs 110, 141, 167-169, circuit structure including at least switching element TR, gate line GL, data line DL,  fig. 3, 6, 8, paragraphs 78, 79, 87, 107, controller, gate driver 300 and data driver 400) on front and rear sides and edge side ((fig. 2, 3, 5, 6, 9-12, paragraph 78, front surface 112 and rear surface 114, paragraph 91, edge surface 116), the edge side regions of the carriers connecting circuit on front and rear sides (fig. 1-7, 9-15, paragraphs 91-97, connection wires 500, 600, 700, 800, 5002-5008 connecting circuit on front and rear side).
It is required that carriers of Lee’s disclosed display panels are manufactured in some way, Lee does not disclose in particular, however, (from claim 12) the method for producing the contact structure in the plurality of display elements, wherein the method comprising: aligning a plurality of carriers with circuit structures on front and rear sides so that edge side regions of the carriers on which the contact structures are to be applied point in a same direction; and applying the contact structures, (from claim 14) wherein the application is carried out by a coating jet, by plasma coating, by vapour deposition or by a planar layer application with subsequent targeted material removal.
	In the field of manufacturing, the concept of increasing efficiency by aligning multiple substrates in parallel and space apart from each other, and carrying out vapour deposition on same side surfaces of the multiple substrates arranged, however, is known, such as disclosed by Walther, see paragraphs 24, “in order to increase the throughput and improve the economic viability … a plurality of substrates may be coated in parallel or sequentially with at least one level of the coating”, fig. 6, paragraphs 64-66, plurality of substrate 5 arranged in parallel on a linear transport with vapour deposition to be carried on substrate surface when travelling through coating region 111, 121, 112, 122, paragraph 59, plasma pulse-induced chemical vapor deposition.

    PNG
    media_image3.png
    537
    818
    media_image3.png
    Greyscale

Walther discloses aligning multiple substrates in parallel and space apart from each other, and carrying out vapour deposition on same side surfaces of the multiple substrates aligned. The multiple edges from multiple carrier substrates Lee are multiple substrates wherein electrical contact coating may be carried out by mass vapour deposition through the method of Walther (paragraph 28, the method is suitable for depositing electric conductive layer). It would have been obvious to one of ordinary skill in the art to apply the known method of manufacturing by Walther to the known device of Lee, to manufacture contact structures on edges of carrier substrates of Lee, such that for multiple edge regions of multiple substrates to be deposited in mass to increase efficiency, with the carrier substrates arranged in same direction for electrical contact coating to same respective region of each carrier to be applied, the result would have been predictable and would constitute the method for producing the contact structure in the plurality of display elements, wherein the method comprising: aligning a plurality of carriers with circuit structures on front and rear sides so that edge side regions of the carriers on which the contact structures are to be applied point in a same direction; and applying the contact structures, (from claim 14) wherein the application is carried out by a coating jet, by plasma coating, by vapour deposition or by a planar layer application with subsequent targeted material removal, and would provide benefit of increase the economic viability and expediated manufacturing process of vapour deposition.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Walther, as applied in rejection of claims 12  above, and in further view of Kawato et al., US 20180119248 (hereinafter “Kawato”).
Regarding claim 13, Lee in view of Walther discloses the method according to claim 12. 
The combination as made in Lee in view of Walther does not disclose wherein spacers are placed between the carriers.
Lee in view of Walther discloses however that carrier substrate are arranged with spaces between them during vapour deposition process (Walther, fig. 6, substrate 5 spaced from each other), only that no specific spaces is required to be placed between carriers. 
The concept of establishing spaces between different regions to be vapour deposited, such that target region are separated, however, is known in the art, such as disclosed by Kawato (fig. 4, paragraphs 71-73, plurality of target region to be vapour deposited separated by spacers 13).
Lee in view of Walther discloses plurality of carrier substrates arranged spaced apart from each other, each carrier substrate having regions to be vapour deposited. Kawato further discloses target region to be vapour deposited may have spacer established between regions to separate regions, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of separating target regions for vapour deposition with spacers, such as disclosed by Kawato, into the method of Lee in view of Walther, such that spaces between carrier substrate of Lee in view of Walther are placed with spacers to separate target edge regions to be vapour deposited, to constitute wherein spacers are placed between the carriers, the result would have been predictable and would result enhanced separation between different substrate carrier to be treated while edge contact regions are being established.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Lee in view of Walther, as applied in rejection of claim 12 above, and in further view of Mizuno et al, US 6486083 (hereinafter “Mizuno”).
Regarding claim 15, Lee in view of Walther discloses the method according to claim 12.
Lee in view of Walther does not discloses wherein an alignment is achieved by piling up the carriers into a stack.
In similar field of endeavor of perform vapor deposition onto plurality of carriers, Mizuno discloses plurality of substrate to be processed with vapor deposition may be vertically stacked (col 2, ln. 12-17).
Lee in view of Walther disclose method of performing vapor disposition onto plurality of carriers, Mizuno further discloses carriers processed with vapor disposition maybe vertically stacked. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing carriers to be processed with vapor disposition in a stacked alignment, such disclosed by Mizuno, into the method of Lee in view of Walther, to constitute the method according to claim 12, wherein an alignment is achieved by piling up the carriers into a stack, the predictable result of forming disposition desired film onto carriers would have been the same. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Benkley and Schubert, as applied in rejection of claim 10 above, and in further view of Lee at al., US 10763394 (hereinafter “Lee’394”).
Regarding claim 16, Lee in view of Benkley and Schubert discloses the display device according to claim 10. 
Lee in view of Benkley and Schubert does not disclose in particular wherein the connecting means is a separate structure provided between the contact structure of the display element and the contact structure of the further display element.
In other word, Lee in view of Benkley and Schubert, while disclosing one display module is in electrical contact with another display module in via exposed electrical contact on edge, Lee in view of Benkley and Schubert does not specifically disclose additional connecting means between electrical contacts of display modules. 
Lee’394 discloses electrical contact between conductive parts of electrical component may be enhance with additional conductive adhesive (claim 1, fig. 2b, 2c, additional conductive adhesive 356 between electrical contacts 266 and 326 of different electrical component). 	Lee in view of Benkley and Schubert discloses making electrical connection between electrical contacts of display modules, Lee further discloses electrical connection between electrical contacts may include further connecting means of conductive adhesive, it would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of providing conductive adhesive between electrical contacts of components to make electrical connection, such as disclosed by Lee’394, into display devices of Lee in view of Benkley and Schubert, such that electrical contacts of Lee in view of Benkley and Schubert are secured with conductive adhesive, to constitute wherein the connecting means is a separate structure provided between the contact structure of the display element and the contact structure of the further display element, the result would have been predictable and would provide secured electrical connection between components with conducive adhesive filling in gaps between electrical contacts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandhu et al. US 5344792 discloses metal conductive film may be formed using plasma chemical vapor deposition method (claim 5)
Futakuchi et al. US 6351055 discloses electrical connections on side edge of substrates may be formed by vapor deposition (col. 2, ln. 32-44).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694       


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694